Name: Commission Implementing Regulation (EU) NoÃ 505/2012 of 14Ã June 2012 amending and correcting Regulation (EC) NoÃ 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control
 Type: Implementing Regulation
 Subject Matter: cultivation of agricultural land;  farming systems;  food technology;  marketing;  foodstuff;  agricultural activity
 Date Published: nan

 15.6.2012 EN Official Journal of the European Union L 154/12 COMMISSION IMPLEMENTING REGULATION (EU) No 505/2012 of 14 June 2012 amending and correcting Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 14(2), Article 16(1)(d), Article 16(3)(a), Article 21(2), Article 22(1), Article 26(a) and Article 38(a) and (b) thereof, Whereas: (1) Article 14(1)(d) of Regulation (EC) No 834/2007 lays down general production rules for organic feed as regards sourcing. In that approach, feed produced on the own holding completes the organic on-farm production cycle. On-farm feed production and/or using feed resources from the region reduces transport and is beneficial to the environment and nature. Consequently, in order to better meet the organic objectives of Regulation (EC) No 834/2007 and in the light of the experience, it is appropriate to set a minimum share of feed produced in the own holding for porcine and poultry species and to increase the minimum share for herbivores. (2) The horizontal legislation for feed materials and compound feed and feed additives contained therein has been revised by Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (2). The relevant Articles of and Annexes to Commission Regulation (EC) No 889/2008 (3) should therefore be adapted. (3) The development of harmonised organic production rules for young poultry at Union level is complex as the viewpoints on technical requirements vary widely between the parties concerned. In order to allow more time to develop detailed rules for the production of organic pullets, the exceptional rule for using non-organic pullets should be prolonged. (4) The production of organic protein crops lags behind demand. In particular organic protein supply is still not sufficiently available in qualitative and quantitative terms on the Union market to meet the nutritional requirements of porcine and poultry animals raised on organic farms. It is therefore appropriate to allow for a minor proportion of non-organic protein feed as an exceptional rule for a limited time period. (5) In order to further specify and clarify the use of the term organic and of the Organic logo of the EU in the labelling of feed produced form organic ingredients, the relevant provisions of Regulation (EC) No 889/2008 should be reworded. (6) The use of feed additives may be allowed in the production of organic feed under certain conditions. Member States made applications for a number of new substances, which need to be authorised pursuant to Article 16(1) of Regulation (EC) No 834/2007. Based on the recommendations of the Expert group for technical advice for organic production (EGTOP) (4), which concluded that the feed additives sodium formate, sodium ferrocyanide, natrolite-phonolite and clinoptilolite comply with the organic objectives and principles, those substances should be included in Annex VI to Regulation (EC) No 889/2008. (7) An error in the requirements for using extracts of rosemary as organic food additive appeared in Section A of Annex VIII to Regulation (EC) No 889/2008 and should therefore be corrected. (8) Regulation (EC) No 889/2008 should therefore be amended accordingly. (9) In order to allow continuity for operators to use the exceptional production rules in relation to non-organic feed and non-organic pullets after the present expiry date of those rules, the amendments to the exceptional rules made by this Regulation should apply as from 1 January 2012 with a view to avoid obstacles or disruption of organic production. (10) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Amending provisions Regulation (EC) No 889/2008 is amended as follows: (1) Article 19 is replaced by the following: Article 19 Feed from own holding and other sources 1. In case of herbivores, except during the period each year when the animals are under transhumance subject to Article 17(4), at least 60 % of the feed shall come from the farm unit itself or in case this is not feasible, be produced in cooperation with other organic farms in the same region. 2. In case of pigs and poultry, at least 20 % of the feed shall come from the farm unit itself or in case this is not feasible, be produced in the same region in cooperation with other organic farms or feed business operators. 3. In the case of bees, at the end of the production season hives shall be left with sufficient reserves of honey and pollen to survive the winter. The feeding of bee colonies shall only be permitted where the survival of the hives is endangered due to climatic conditions. Feeding shall be with organic honey, organic sugar syrups, or organic sugar.; (2) Article 22 is replaced by the following: Article 22 Use of certain products and substances in feed For the purposes of Article 14(1)(d)(iv) of Regulation (EC) No 834/2007 only the following substances may be used in the processing of organic feed and feeding organic animals: (a) non-organic feed materials of plant or animal origin, or other feed materials that are listed in Section 2 of Annex V, provided that: (i) they are produced or prepared without chemical solvents; and (ii) the restrictions laid down in Article 43 or Article 47(c) are complied with; (b) non-organic spices, herbs, and molasses, provided that: (i) their organic form is not available; (ii) they are produced or prepared without chemical solvents; and (iii) their use is limited to 1 % of the feed ration of a given species, calculated annually as a percentage of the dry matter of feed from agricultural origin; (c) organic feed materials of animal origin; (d) feed materials of mineral origin that are listed in Section 1 of Annex V; (e) products from sustainable fisheries, provided that: (i) they are produced or prepared without chemical solvents; (ii) their use is restricted to non-herbivores; and (iii) the use of fish protein hydrolysate is restricted solely to young animals; (f) salt as sea salt, coarse rock salt; (g) feed additives listed in Annex VI.; (3) in Article 24, paragraph 2 is replaced by the following: 2. Phytotherapeutic products, trace elements and products listed in Section 1 of Annex V and in Section 3 of Annex VI shall be used in preference to chemically-synthesised allopathic veterinary treatment or antibiotics, provided that their therapeutic effect is effective for the species of animal, and the condition for which the treatment is intended.; (4) in Article 25k(1), point (d) is replaced by the following: (d) organic feed materials of plant or animal origin.; (5) in Article 25m, paragraph 1 is replaced by the following: 1. Feed materials of mineral origin may be used in organic aquaculture only if listed in Section 1 of Annex V.; (6) in point (b) of Article 42, the date of 31 December 2011 is replaced by 31 December 2014; (7) Article 43 is replaced by the following: Article 43 Use of non-organic protein feed of plant and animal origin for livestock Where the conditions laid down in Article 22(2)(b) of Regulation (EC) No 834/2007 apply and where farmers are unable to obtain protein feed exclusively from organic production, the use of a limited proportion of non-organic protein feed is allowed for porcine and poultry species. The maximum percentage of non-organic protein feed authorised per period of 12 months for those species shall be 5 % for calendar years 2012, 2013 and 2014. The figures shall be calculated annually as a percentage of the dry matter of feed from agricultural origin. The operator shall keep documentary evidence of the need for the use of this provision.; (8) Articles 59 and 60 are replaced by the following: Article 59 Scope, use of trade marks and sales descriptions This Chapter shall not apply to pet food and feed for fur animals. The trade marks and sales descriptions bearing an indication referred to in Article 23(1) of Regulation (EC) No 834/2007 may be used only if all ingredients of plant or animal origin are from the organic production method and at least 95 % of the products dry matter is comprised of such ingredients. Article 60 Indications on processed feed 1. The terms referred to in Article 23(1) of Regulation (EC) No 834/2007 and the Organic logo of the EU may be used on processed feed provided that all the following requirements are complied with: (a) the processed feed complies with the provisions of Regulation (EC) No 834/2007 and in particular with Article 14(1)(d)(iv) and (v) for livestock or with Article 15(1)(d) for aquaculture animals and Article 18 thereof; (b) the processed feed complies with the provisions of this Regulation and in particular with Articles 22 and 26 thereof; (c) all ingredients of plant or animal origin contained in the processed feed are from the organic production method; (d) at least 95 % of the products dry matter is comprised of organic agricultural products. 2. Subject to the requirements laid down in points (a) and (b) of paragraph 1, the following statement is permitted in the case of products comprising variable quantities of feed materials from the organic production method and/or feed materials from products in conversion to organic farming and/or products as referred to in Article 22 of this Regulation: may be used in organic production in accordance with Regulations (EC) No 834/2007 and (EC) No 889/2008 .; (9) Annexes V and VI are replaced by the text set out in the Annex to this Regulation. Article 2 Correcting provisions In Section A of Annex VIII to Regulation (EC) No 889/2008, the row relating to the food additive E 392 is replaced by the following: B E 392* Extracts of rosemary X X Only when derived from organic production Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. However, points (6) and (7) of Article 1 shall apply as from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 229, 1.9.2009, p. 1. (3) OJ L 250, 18.9.2008, p. 1. (4) Final report on feed (EGTOP/1/2011), http://ec.europa.eu/agriculture/organic/files/eu-policy/expert-recommendations/expert_group/final_report_on_feed_to_be_published_en.pdf ANNEX ANNEX V Feed materials as referred to in Article 22(d), Article 24(2) and Article 25m(1) 1. FEED MATERIALS OF MINERAL ORIGIN A Calcareous marine shells A Maerl A Lithotamn A Calcium gluconate A Calcium carbonate A Magnesium oxide (anhydrous magnesia) A Magnesium sulphate A Magnesium chloride A Magnesium carbonate A Defluorinated phosphate A Calcium magnesium phosphate A Magnesium phosphate A Monosodium phosphate A Calcium sodium phosphate A Sodium chloride A Sodium bicarbonate A Sodium carbonate A Sodium sulphate A Potassium chloride 2. OTHER FEED MATERIALS Fermentation (by-)products from microorganisms the cells of which have been inactivated or killed: A Saccharomyces cerevisiae A Saccharomyces carlsbergiensis ANNEX VI Feed additives used in animal nutrition referred to in Article 22(g), Article 24(2) and Article 25m(2) Feed additives listed in this Annex must be approved under Regulation (EC) No 1831/2003 of the European Parliament and of the Council (1). 1. TECHNOLOGICAL ADDITIVES (a) Preservatives Authorisation ID numbers Substance Description, conditions for use A 1a E 200 Sorbic acid A 1a E 236 Formic acid B 1a E 237 Sodium formate A 1a E 260 Acetic acid A 1a E 270 Lactic acid A 1a E 280 Propionic acid A 1a E 330 Citric acid (b) Antioxidants Authorisation ID number Substance Description, conditions for use A 1b E 306 Tocopherol-rich extracts of natural origin (c) Emulsifying and stabilising agents, thickeners and gelling agents Authorisation ID numbers Substance Description, conditions for use A 1 E 322 Lecithin Only if derived from organic raw material Use restricted to aquaculture animal feed (d) Binders, anti-caking agents and coagulants Authorisation ID number Substance Description, conditions for use B 1 E 535 Sodium ferrocyanide Maximum dose rate of 20 mg/kg NaCl calculated as ferrocyanide anion A 1 E 551b Colloidal silica A 1 E 551c Kieselgur (diatomaceous earth, purified) A 1 E 558 Bentonite-montmorillonite A 1 E 559 Kaolinitic clays, free of asbestos A 1 E 560 Natural mixtures of stearites and chlorite A 1 E 561 Vermiculite A 1 E 562 Sepiolite B 1 E 566 Natrolite-Phonolite B 1 E 568 Clinoptilolite of sedimentary origin, [Pigs for fattening; Chickens for fattening; Turkeys for fattening; Bovine; Salmon] A 1 E 599 Perlite (e) Silage additives Authorisation ID number Substance Description, conditions for use A 1k Enzymes, yeasts and bacteria Use restricted to production of silage when weather conditions do not allow for adequate fermentation 2. SENSORY ADDITIVES Authorisation ID number Substance Description, conditions for use A 2b Flavouring compounds Only extracts from agricultural products 3. NUTRITIONAL ADDITIVES (a) Vitamins Authorisation ID number Substance Description, conditions for use A 3a Vitamins and provitamins  Derived from agricultural products  If derived synthetically, only those identical to vitamins derived from agricultural products may be used for monogastric animals and aquaculture animals.  If derived synthetically, only vitamins A, D and E identical to vitamins derived from agricultural products may be used for ruminants, the use is subject to prior authorisation of the Member States based on the assessment of the possibility for organic ruminants to obtain the necessary quantities of the said vitamins through their feed rations (b) Trace elements Authorisation ID numbers Substance Description, conditions for use A 3b E1 Iron  ferric oxide  ferrous carbonate  ferrous sulphate, heptahydrate  ferrous sulphate, monohydrate A 3b E2 Iodine  calcium iodate, anhydrous A 3b E3 Cobalt  basic cobaltous carbonate, monohydrate  cobaltous sulphate monohydrate and/or heptahydrate A 3b E4 Copper  basic cupric carbonate, monohydrate  cupric oxide  cupric sulphate, pentahydrate A 3b E5 Manganese  manganous carbonate  manganous oxide  manganous sulfate, monohydrate A 3b E6 Zinc  zinc oxide  zinc sulphate monohydrate  zinc sulphate heptahydrate A 3b E7 Molybdenum  sodium molybdate A 3b E8 Selenium  sodium selenate  sodium selenite 4. ZOOTECHNICAL ADDITIVES Authorisation ID number Substance Description, conditions for use A Enzymes and micro-organisms (1) OJ L 268, 18.10.2003, p. 29.